Hooker, J.
The complainant, a man of advanced age, deeded his property to the defendants, upon an undertaking on their part to support him. They resided on the place at the time. When the trouble arose between them, they complied with his demand to leave the place. Thereupon the complainant filed the bill to set aside the deed, upon the ground of undue influence and other grounds.
It is not clear that the defendants are alone to blame for the disagreement, but we are of. the opinion that they did not live up to the spirit, if they did to the letter, of their promise, and we agree with the circuit judge that they solicited this conveyance persistently and unseasonably. He saw and heard the witnesses, and we think the case one which justifies his conclusions.
The decree is affirmed, with costs.
Moore, C. J., Carpenter and Montgomery, JJ., concurred. Grant, J., did not sit.